Case 3:17-cv-00601-MHL Document 143 Filed 07/15/19 Page 1 of 3 PageID# 2508



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

ROBERT DAVID STEELE et al.,

       Plaintiffs,

v.                                                                 Civil Action No. 3:17cv601

JASON GOODMAN et al.,

       Defendants.

                                NOTICE OF APPEARANCE

       NOW COMES Defendant, Patricia Negron (“Ms. Negron”), by counsel, and files this

Notice of Appearance, notifying the Court and counsel of record that the following will serve as

co-counsel in this matter on behalf of Ms. Negron:

                                Benjamin A. Wills, Esq. (VSB No. 88109)
                                Kaufman & Canoles, P.C.
                                Two James Center, 14th Floor
                                1021 East Cary Street
                                Richmond, Virginia 23219
                                Telephone: (804) 771-5700
                                Fax: (888) 360-9092
                                Email: bawills@kaufcan.com
Case 3:17-cv-00601-MHL Document 143 Filed 07/15/19 Page 2 of 3 PageID# 2509



Dated: July 15, 2019              Respectfully submitted,

                                  PATRICIA A. NEGRON


                                  By:            /s/ Benjamin A. Wills
                                  R. Johan Conrod, Jr. (VSB No. 46765)
                                  E-mail: rjconrod@kaufcan.com
                                  KAUFMAN & CANOLES, P.C.
                                  150 West Main Street, Suite 2100
                                  Norfolk, VA 23510
                                  Phone: (757) 624-3000
                                  Fax:    (888) 360-9092

                                  Terry C. Frank, Esq. (VSB No. 74890)
                                  E-mail: tcfrank@kaufcan.com
                                  Benjamin A. Wills, Esq. (VSB No. 88109)
                                  E-mail: bawills@kaufcan.com
                                  KAUFMAN & CANOLES, P.C.
                                  1021 E. Cary Street, Suite 1400
                                  Richmond, Virginia 23219
                                  Phone: (804) 771-5700
                                  Fax:    (888) 360-9092

                                  Counsel for Defendant Patricia A. Negron




                                     2
Case 3:17-cv-00601-MHL Document 143 Filed 07/15/19 Page 3 of 3 PageID# 2510



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of July, 2019, a true copy of the foregoing was filed

electronically using the CM/ECF system, which will send a notification of such filing to the

following:

                                       Steven S. Biss (VSB No. 32972)
                                       E-mail: stevenbiss@earthlink.net
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Phone: (804) 501-8272
                                       Fax: (202) 318-4098
                                       Counsel for Plaintiffs

And sent via first-class mail, postage prepaid, to:

                                       Jason Goodman, Pro Se
                                       252 7th Avenue, Apt. 6S
                                       New York, NY 10001

                                       “Queen Tut”
                                       a/k/a Susan A. Lutzke
                                       1221 University Ave., Unit D202
                                       Fort Collins, CO 80521

                                       D. George Sweigert
                                       c/o P.O. Box 152
                                       Mesa, AZ 85211



                                                     /s/ Benjamin A. Wills
                                              Benjamin A. Wills, Esq. (VSB No. 88109)
                                              E-mail: bawills@kaufcan.com
                                              KAUFMAN & CANOLES, P.C.
                                              1021 E. Cary Street, Suite 1400
                                              Richmond, Virginia 23219
                                              Phone: (804) 771-5700
                                              Fax:    (888) 360-9092
                                              Counsel for Defendant Patricia A. Negron




                                                  3
17624974v1
